Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim24-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,025,968. Although the for example independent claim 24 of the current application combined with dependent claim 26 is an obvious variation of claim 1 of U.S. Patent No. 11,025,968.
Claims 24-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,511,865. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 24 of the current application combined with dependent claim 25 is an obvious variation of claim 1 of U.S. Patent No. 10,511,865.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25, 30-33, 35-36 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doehla et al. (US 2013/0041672A1, hereinafter Doehla).

The difference between the subject matter of claim 1 and Doehla is that claim 1 discloses a sequence of packets.
Since packet based audio streams are commonly known to the skilled person, it would have been obvious to one of ordinary skill in the art before the time of applicant’s invention to apply teachings of Doehla to a packet based stream thereby arriving at the subject matter of claim 24.

Regarding claims 25, 31-32, 36, Doehla further discloses: wherein the spliceable audio data stream further comprises: a further truncation unit packet inserted into the spliceable audio data stream and being settable so as to indicate for a further predetermined access unit, an end portion of a further audio frame with which the further predetermined access unit is associated, as to be discarded in playout,  wherein the access unit immediately succeeding the predetermined access unit and forming an onset of the access units of the second audio data stream has encoded thereinto the respective associated audio frame in a manner so that the reconstruction thereof is independent from the predetermined access unit, thereby allowing immediate playout, further comprising a further predetermined access unit which has encoded thereinto the further audio frame in a manner so that the reconstruction thereof is independent from the access unit immediately preceding further predetermined access unit, thereby allowing immediate playout, respectively (paragraph: 0101), wherein the spliced audio data stream further comprises a further truncation unit packet inserted into the spliced audio data stream and indicating a leading end portion of a further audio frame with which a further predetermined access unit is associated, as to be discarded in playout (paragraph: 0092, lines 6-12).

	Regarding claim 39, Doehla  discloses: An audio decoder comprising:  an audio decoding core (fig. 10; paragraph: 0101) configured to reconstruct an audio signal, in units of audio frames of the audio signal, from a sequence of payload packets of an audio data stream, wherein each of the payload packets belongs to a respective one of a sequence of access units into which the audio data stream is partitioned, wherein each access unit is associated with a respective one of the audio frames; and an audio truncator configured to be responsive to a truncation unit packet inserted into the audio data stream (paragraph: 0092, lines 6-12) so as to truncate an audio frame associated with a predetermined access unit so as to discard, in playing out the audio signal, an end portion thereof indicated to be discarded in playout by the truncation unit packet (paragraph: 0069, last 6 lines).
Claims 26-29, 33-34, 37-38, 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (Subject to Terminal Disclaimer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2010/0189131A1) to Branman discloses scalable seamless difital video stream splicing which teaches: Described are computer-based methods and apparatuses, including computer program products, for scalable seamless digital video stream splicing. Data packets in a first video stream of bits are rearranged. Placeholder packets are created in a second video stream of bits. The first video stream of bits and the second video stream of bits are combined to generate a spliced stream by inserting data packets from the first video stream of bits into the placeholder packets in the second video stream of bits.
--(US 2003/0045957A1) to Haberman et al. discloses system and method for seamless switching of compressed audio streams which teaches: A system and method for seamless switching and concatenation of compressed audio streams in Internet, Digital Radio, Digital Television, DVD, storage, and other applications. 
--(US 2015/0020095A1) to Yoo et al. discloses video stream combination for video advertisement which teaches: The disclosure is related to combining a plurality of video streams, and to providing a variety of video advertisements using a video stream combination procedure. Particularly, the video stream combination procedure according to the present embodiment may include extracting a plurality of encoded video data included in a plurality of video streams, and creating a single combined video stream by considering each extracted encoded video data as slice group data. Furthermore, an advertisement stream may be included in the single combined video stream, by using such video stream combination procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651